Citation Nr: 0418507	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  99-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for residuals of a 
myocardial infarction.


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.  He had various periods of active duty for 
training (ACDUTRA), including from July 12, 1975 to July 26, 
1975, August 17, 1976 to September 4, 1976, July 9, 1977 to 
July 23, 1977, June 17, 1978 to July 1, 1978, July 7, 1979 to 
July 21, 1979, February 29, 1980 to March 15, 1980, May 13, 
1981 to May 30, 1981, and February 1, 1982 to February 12, 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Manchester, Vermont, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
arteriosclerotic heart disease.  The veteran's claim is 
currently under the jurisdiction of the Portland, Oregon RO.

In January 2001 and July 2003, the Board remanded the claim 
for further development.  The case has been returned to the 
Board for further appellate review.

The veteran testified at an RO hearing in January 2000.  A 
transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran was serving in a period of ACDUTRA in July 
1979 when he was hospitalized for chest pain which was 
diagnosed as arteriosclerotic heart disease.

2.  The veteran had arteriosclerotic heart disease prior to 
July 1979.

3.  During ACDUTRA, an increase in the veteran's 
arteriosclerotic heart disease, not due to the natural 
progress of the disease, is of record.  

4.  The veteran did not suffer a myocardial infarction during 
active duty, within one year of separation from active duty, 
during ACDUTRA, or inactive duty for training (INACDUTRA).


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).  

2.  A myocardial infarction was not incurred in or aggravated 
by service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the June 2000 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.303, pertaining to the 
principles relating to service connection, the text of 
38 C.F.R. § 3.305, pertaining to aggravation of a preservice 
disability, the text of 38 C.F.R. §§ 3.307 and 3.309, 
pertaining to presumptive service connection for chronic 
diseases, and the text of 38 C.F.R. § 3.6, pertaining to duty 
periods and the requirements for active duty service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the August 2001 VCAA letter, the RO stated that 
the veteran should provide any available evidence relevant to 
his contention that a cardiac disorder was manifested by an 
undiagnosed myocardial infarction or was aggravated during 
the performance of any period of duty for training, in 
particular, but not limited to, any clinical evidence 
proximate to claimed episodes of chest pain associated with a 
July 1975 summer camp, 1977 reserve duty, and 1979, which is 
not yet associated with the claims file.  The RO also stated 
that it needed the unit of assignment, names, dates and 
places of any duty for training from 1975 to 1979.  The RO 
stated that the veteran should submit any additional 
evidence, particularly medical evidence, that links any 
claimed disorder to his military service.  

Under a heading entitled "What is VA Doing to Get This 
Evidence," the RO stated that it had obtained the Air 
National Guard treatment records and U.S. Army service 
medical records.  Under a heading entitled "What Do You Need 
to Do to Help Us Get This Evidence," the RO stated that it 
would request any private records identified by the veteran, 
provided that the veteran gave proper authorization.  

Under a heading entitled "What is VA's Duty to Assist You," 
the RO stated that it would help the veteran obtain medical 
records, employment records, or records from other Federal 
agencies, but that the veteran had to provide the RO with 
sufficient information so that it could obtain the records 
from the appropriate person or agency.  The RO stressed that 
it was still the veteran's responsibility to make sure that 
the records were received by it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, service personnel records, and private and VA 
examination reports.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, No. 01-944, (U.S. Vet. App. June 24, 2004) 
[Pelegrini II].  The Board finds that this was not 
prejudicial to the appellant, however.  Although the VCAA 
notice was provided after the initial AOJ decision, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The Board finds that 
the timing of the VCAA notice was harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter 38 U.S.C. §§ 1110 et seq., but no compensation 
shall be paid if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).  In the case of any veteran who 
served for 90 days or more, service connection for 
cardiovascular disease may be granted if manifest to a 
compensable degree within one year following separation from 
such service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306 (2003).

The term "active military, naval, or air service" includes--
(A) active duty; (B) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; and (C) any period of inactive duty training during 
which the individual concerned was disabled or died--(i) from 
an injury incurred or aggravated in line of duty; or 
(ii) from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101 (24) (West 2002); 38 C.F.R. § 3.6 (2003).

A January 1978 examination report indicated that the veteran 
had possible atherosclerotic coronary heart disease with 
angina of recent origin.  In a February 1978 office visit 
report, the veteran reported that in December 1977 he 
experienced severe crushing anterior chest pain, and that he 
had recurrence of chest pain since that time.  The examiner 
entered an impression of chest pain of unknown etiology, rule 
out atherosclerotic coronary artery disease and angina 
syndrome.  A March 1978 report indicated that the veteran was 
admitted for chest pain and an elective cardiac 
catheterization and coronary angiographic procedure.  The 
postoperative and final diagnosis was moderate obstructive 
coronary artery disease. 

A July 1979 hospital examination report indicated that the 
veteran was admitted for precordial chest pain.  The examiner 
entered an impression of arteriosclerotic heart disease with 
onset of nocturnal angina.  A July 1979 Line of Duty 
Determination (AF Form 348) noted that the veteran's chest 
pain occurred in the line of duty.  A discharge report 
indicated that the veteran remained in the hospital from July 
18, 1979 to August 10, 1979, and noted diagnoses of ischemic 
heart disease with an etiology of atherosclerosis, 
questionable coronary artery disease, and rare arrhythmia, 
angina, controlled.

In an undated medical record, the veteran was recommended for 
permanent medical retirement due in part to a significant 
past medical history of cardiac disease.  The diagnosis was 
Prinzmetal's angina, on medication.  In a March 2002 VA 
examination report, the veteran indicated that he continued 
to have the same type of chest pains one to two times per 
week, and that his symptoms were triggered by exertion and 
emotional upset.  

Arteriosclerotic heart disease

The Board finds that the evidence supports a grant of service 
connection for arteriosclerotic heart disease.

The Board finds that the veteran had arteriosclerotic heart 
disease which was aggravated during a period of ACDUTRA.  The 
service medical records indicated that in March 1978, when 
the veteran was not serving in a period of ACDUTRA or 
INACDUTRA, the veteran was diagnosed with moderate 
obstructive coronary artery disease.  However, the veteran 
was serving in a period of ACDUTRA in July 1979 when he was 
hospitalized for chest pain which was diagnosed as 
arteriosclerotic heart disease.  The examiner in the March 
2002 VA examination report indicated that the veteran had had 
coronary artery disease likely since 1978, and probably since 
1975, and that a high-stress situation could have triggered 
his chest pain, which was diagnosed as Prinzmetal's angina 
during ACDUTRA.  The Board finds that the veteran had a 
preexisting disease, arteriosclerotic heart disease, 
diagnosed in March 1978, which was aggravated in July 1979, 
during a period of ACDUTRA.  Therefore, the Board finds that 
the evidence supports a grant of service connection for 
arteriosclerotic heart disease.

Residuals of a myocardial infarction

The Board finds that the preponderance of the evidence is 
against a grant of service connection for residuals of a 
myocardial infarction.  

At a January 2000 RO hearing, the veteran asserted that he 
suffered a myocardial infarction while on ACUDTRA in the 
summer of 1975, in March 1978, and in July 1979.  However, 
the service medical records do not indicate that the veteran 
suffered a myocardial infarction; rather, the diagnoses 
included moderate obstructive coronary artery disease, 
arteriosclerotic heart disease with onset of nocturnal 
angina, ischemic heart disease with an etiology of 
atherosclerosis, questionable coronary artery disease, rare 
arrhythmia, angina, controlled, and Prinzmetal's angina.  

In support of his assertion that he suffered a myocardial 
infarction, the veteran has submitted statements from a 
private physician.  The physician stated that the record 
clearly showed that the veteran had coronary artery disease 
diagnosed in 1975 by coronary angiogram, and that the veteran 
presented with a clinical pattern that would be consistent 
with an acute myocardial infarction.  The physician stated 
that if it was not infarction the diagnosis would be unstable 
angina.  The physician also stated that the contemporaneous 
medical records could not have excluded a myocardial 
infarction because of the insensitivity of the enzyme value 
tests available at that time.  The Board notes that whether 
the enzyme value tests were adequate is neither positive nor 
negative evidence that the veteran suffered a myocardial 
infarction.  Further, the physician states that if it was not 
infarction, the diagnosis would be unstable angina.  

Evidence against the veteran's assertion that he suffered 
myocardial infarctions in 1975, 1978, and 1979, includes the 
March 2002 VA examination report, where the examiner noted 
that a March 2002 echocardiogram showed normal left 
ventricular systolic function.  Further, the examiner noted 
that although the veteran reported having three cardiac 
catheterizations, in 1975, 1978, and in 1979, only one 
report, from 1978, was found in the service medical records, 
and the results did not indicate any occluded coronary 
arteries or left ventricular injury of myocardial infarction.  
The examiner concluded that there had not been a myocardial 
infarction because there were normal ECGs, in 1978 and in 
2002, and a normal left ventricle.  The Board finds that the 
evidence of the normal ECGs and normal left ventricle, as 
well as the opinion of the VA examiner, are probative as to 
whether the veteran suffered a myocardial infarction.  
Further, the statement of the private physician indicated 
that if it was not infarction, the diagnosis would be 
unstable angina.  

Finally, the assertions of the veteran that he suffered a 
myocardial infarction are of little probative value, as he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494 (1992).  Whether 
he suffered a myocardial infarction is a matter of medical 
etiology.  The Board notes that if the veteran suffers a 
myocardial infarction in future, he should submit such 
evidence.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran suffered a myocardial infarction on ACDUTRA or 
INACDUTRA, and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that in the January 2001 remand, the Board 
requested that VA obtain a medical opinion as to whether the 
veteran's service-connected psychiatric disorder aggravated 
the veteran's cardiac disorder.  The Board notes that the 
veteran is not service-connected for a psychiatric disorder, 
nor has he filed a claim for service connection for a 
psychiatric disorder, and that reference to such in the 
January 2001 remand was erroneous.




ORDER

Entitlement to service connection for arteriosclerotic heart 
disease is granted.

Entitlement to service connection for residuals of a 
myocardial infarction is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



